


110 HRES 584 EH: Supporting the goals and ideals of

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 584
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Life Insurance Awareness Month.
	
	
		Whereas life insurance is an essential part of a sound
			 financial plan;
		Whereas life insurance provides financial security for
			 families by helping surviving members meet immediate and long-term financial
			 obligations and objectives in the event of a premature death in their
			 family;
		Whereas approximately 68,000,000 United States citizens
			 lack the adequate level of life insurance coverage needed to ensure a secure
			 financial future for their loved ones;
		Whereas life insurance products protect against the
			 uncertainties of life by enabling individuals and families to manage the
			 financial risks of premature death, disability, and long-term care;
		Whereas individuals, families, and businesses can benefit
			 from professional insurance and financial planning advice, including an
			 assessment of their life insurance needs; and
		Whereas numerous groups supporting life insurance have
			 designated September 2007 as National Life Insurance Awareness
			 Month as a means to encourage consumers to—
			(1)become more aware of their life
			 insurance needs;
			(2)seek professional advice regarding
			 life insurance; and
			(3)take the actions necessary to achieve
			 financial security for their loved ones: Now, therefore, be it
			
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Life Insurance Awareness Month;
			 and
			(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the citizens of the United States to observe the month with
			 appropriate programs and activities.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
